In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Lubow, J.), dated August 4, 2004, which, upon a fact-finding order of the same court dated May 12, 2004, made *665after a hearing, finding that the appellant committed an act which, if committed by an adult, would have constituted the crime of criminal possession of stolen property in the fifth degree, adjudged him to be a juvenile delinquent, and placed him on probation for a period of 12 months, with probation supervision transferred to the State of Florida. The appeal brings up for review the fact-finding order dated May 12, 2004.
Ordered that the appeal from so much of the order of disposition as placed the appellant on probation for a period of 12 months is dismissed as academic; and it is further,
Ordered that the order of disposition is reversed insofar as reviewed, on the law, without costs or disbursements, the fact-finding order is vacated, and the petition is dismissed.
The appeal from so much of the order of disposition as placed the appellant on probation for a period of 12 months has been rendered academic, as the period of placement has expired (see Matter of Rosario S., 18 AD3d 563 [2005]; Matter of Paul C., 5 AD3d 592 [2004]). However, because there may be collateral consequences resulting from the adjudication of delinquency, that portion of the appeal which brings up for review the fact-finding order is not academic (see Family Ct Act § 783; Matter of Dorothy D., 49 NY2d 212 [1980]; Matter of Ricky A., 11 AD3d 532 [2004]).
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792 [1987]; Matter of Rosario S., supra), we find that it was legally insufficient to establish, beyond a reasonable doubt, that the appellant knowingly possessed a stolen license plate (see Matter of Daniel B., 2 AD3d 440 [2003]). Accordingly, we reverse the order of disposition insofar as reviewed, vacate the fact-finding order, and dismiss the petition. Ritter, J.P., Goldstein, Skelos and Lifson, JJ., concur.